                                                                                           FILED
                                                                                  2019 Dec-02 AM 09:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 RAHIM AL-ZARKANI,                         )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )     Case No.: 4:19-cv-1133-AKK-JEO
                                           )
 WARDEN, ETOWAH COUNTY JAIL, et            )
 al.,                                      )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on October 31, 2019, recommending that

Respondents’ motion to dismiss be granted and that the petition for a writ of habeas

corpus be dismissed as moot based on Petitioner’s removal to Iraq. Doc. 19.

Although the magistrate judge advised Petitioner of his right to file specific written

objections within fourteen days, no objections have been received by the court. Id.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Because Petitioner

has been removed, the court can no longer provide meaningful relief. Thus, the court

finds that the petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323

F.3d 906, 913 (11th Cir. 2003). Accordingly, Respondents’ motion to dismiss, doc.

16, is due to be granted and the petition is due to be dismissed.

      A separate order will be entered.
DONE the 2nd day of December, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE
